Citation Nr: 1001340	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  03-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service in the Army from May 1945 to 
November 1946, and in the Air Force from December 1950 to 
October 1970.  He died in July 2000.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The appellant testified at a Board hearing 
held at the RO in March 2004. 

In August 2004, the Board remanded the case for further 
development.  Thereafter, in a December 2005 decision, the 
Board denied service connection for the cause of the 
Veteran's death.  The appellant appealed the December 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the Court, in a May 2007 Order, granted a 
joint motion to remand filed by the parties, and vacated the 
December 2005 decision and remanded the case to the Board.  
The Board in turn remanded the case to the RO in January 2008 
and April 2009.

The appellant's appeal has been advanced on the Board's 
docket by reason of her advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009). 

The Board notes that the representative, at his request, was 
granted until December 4, 2009, to present new evidence.  No 
communication or evidence was received from him or the 
appellant during that interim period.


FINDINGS OF FACT

1.  The veteran's death was not caused by an injury or 
disease incurred during service.

2.  The veteran's death was not caused by exposure to 
herbicides, including Agent Orange, or exposure to radiation 
during service. 


CONCLUSION OF LAW

The veteran's death was not caused by a disease or injury 
incurred in or as a consequence of active service, nor is it 
presumed to have been caused by an event experienced during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the appellant 
with the contemplated notice in June 2001, August 2004, and 
June 2008 correspondences (including notice concerning the 
effective date to be assigned in the event service connection 
for the cause of death is granted).  The claim was last 
readjudicated in a July 2009 supplemental statement of the 
case, thereby curing any deficiency in the timing of notice.  
The Board notes that service connection was not in effect for 
any disability at the time of the Veteran's death, and that 
the appellant, including through her attorney, has 
demonstrated on numerous occasions actual knowledge of the 
information and evidence necessary to substantiate the claim 
at issue.
 
Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  In addition, the record shows 
that VA obtained medical opinions in connection with this 
claim in August 2004, August 2005, August 2008, and July 
2009.  Although the case was not referred to VA's Under 
Secretary for Benefits with respect to the radiation theory 
advanced by the appellant, such a referral is not necessary 
in this case because, as explained in further detail below, 
there is no competent evidence that the Veteran was ever 
exposed to radiation in service.  See 38 C.F.R. § 3.311.  

As for the medical opinions obtained in this case, the Board 
notes that the basis for the joint motion was the belief that 
the August 2004 medical opinion did not discuss whether the 
Veteran's "service-connected" hypertension worsened (as 
opposed to simply causing) the Veteran's fatal renal failure.  
The Board remanded the case to the RO in January 2008 to 
obtain the medical opinion requested in the joint motion.  A 
medical opinion was thereafter obtained by VA, but a further 
remand in April 2009 was necessary because the representative 
was not satisfied that the opining physician was a 
nephrologist.  Following the April 2009 remand, an opinion 
was received in July 2009 from a physician who identified 
herself as a board-certified nephrologist.  Neither the 
appellant nor the representative has questioned the veracity 
of the physician's representation of her credentials, or 
otherwise alleged that the report prepared by her was 
deficient in any manner.  The Board's own review of her 
report shows that the report is adequate for the purpose of 
fairly adjudicating the appeal.  The Board therefore finds 
that the opinion evidence is sufficient in this case to 
proceed with adjudication of the claim.

The Board notes in passing that the former representative in 
November 2005 suggested that VA consider exhuming the 
Veteran's body to obtain tissue samples.  Unfortunately this 
is impossible, as the Veteran was cremated.  The Board notes 
that the current representative has acknowledged this and has 
not repeated the former representative's request.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 


Factual background

The Veteran was discharged from service in October 1970 
without evidence of a brain tumor or renal failure.  The 
service treatment records showed that he developed 
hypertension in service, but that intravenous pyelogram and 
testing of kidney function were normal.  His service records 
show that he was an airplane mechanic and that he was awarded 
the Air Medal.  He served in Vietnam.

The appellant married the Veteran in 1988, and testified 
before the Board that she knew something was wrong with him 
within their first year of marriage.  Private medical records 
on file show that in mid-1999, the veteran was found to have 
a brain tumor that was felt to have metastasized from 
another, unknown origin, and that he was experiencing renal 
failure.  As to the renal failure, in December 1999 the 
Veteran was given a Foley catheter in the hope that there was 
an obstructive component to the renal problems; kidney 
function did improve following placement of the catheter.  
During 1999, his hypertension was typically described as 
controlled.  In July 2000, the veteran died of 
cardiorespiratory arrest due to a brain tumor and chronic 
renal failure.  No autopsy was performed, and his body was 
cremated.  At the time of his death, service connection was 
not in effect for any disorder.

The appellant contends that the veteran's brain tumor was 
caused by his exposure to radiation during service while 
flying onboard airplanes in the Air Force or as a result of 
his exposure to herbicides during service.  She alleges 
either exposure to radiation from radar equipment, or from 
poorly shielded nuclear devices she believes the aircraft may 
have transported.  Alternatively, she asserts that the 
veteran's chronic renal failure was caused by long-standing 
hypertension that was present during service.  She contends 
that she was told by someone that the Veteran's hypertension 
caused his renal failure, and that Dr. Evanson concluded that 
the Veteran's death was related to exposure to herbicides.

In support of her claim, she submitted a May 1999 private 
medical record from Dr. Gross.  That record shows the Veteran 
was referred due to a markedly elevated serum creatinine of 
7.6, and sedimentation rate of 54.  Dr. Gross noted (based 
apparently on history provided by the Veteran, given the 
absence of pertinent medical records concerning hypertension 
prior to May 1999) that though the Veteran had no history of 
kidney problems, he did have a history of untreated 
hypertension.  He explained that the Veteran had had 
hypertension for a long time with blood pressures of 200 or 
so.  At the time, the Veteran's blood pressure was 150/70.  
Dr. Gross' impressions included renal failure, severe, and 
hypertension, probably longstanding.  He remarked that the 
etiology of the Veteran's renal failure was not clear, and 
that most likely, the situation presented hypertensive 
nephrosclerosis and chronic renal failure.  Dr. Field, a 
radiologist, rendered an impression of moderate probability 
of unilateral left renal ischemia.

In support of her claim the appellant also submitted a 
statement from the Veteran's treating physician, J. Evanson, 
M.D.  The statement is dated in March 2004 and reflects the 
physician's opinion that dioxins can and do cause brain 
cancers.  This physician, however, did not specifically state 
that the Veteran's brain tumor was caused by exposure to 
dioxin during service.

She has also submitted summaries of several medical studies 
concerning associations between brain cancer and certain 
chemicals.  One study purports to show that the rates of 
brain cancer were significantly increased in females exposed 
to dioxin; the authors concluded that while no definite 
conclusions could be drawn, the data suggested that dioxin 
can cause delayed health effects.  A second study indicates 
that children of fathers exposed to dioxin experienced 
increased rates of brain cancer; the authors indicated that 
the results should be interpreted with caution.  A third 
study indicated that a particular glioma case was associated 
with dioxin exposure; the author concluded that dioxin could 
not be considered a potent human carcinogen with organ or 
tissue specificity. 

In April 2002, the Department of the Air Force searched 
records to determine if the Veteran had been exposed to 
radiation during service.  The service department reported 
that there was no external or internal exposure data for the 
Veteran.  In May 2002, the National Personnel Records Center 
indicated that a record of exposure to radiation for the 
Veteran was not available.

The medical evidence was reviewed by a VA physician in August 
2004.  The examiner reported that the evidence showed a long-
standing history of hypertension, but that the Veteran's 
renal failure appeared to be related more to an obstruction 
for which he underwent a number of procedures to remove.  The 
physician discussed certain findings which suggested to him 
that that the Veteran's renal failure was more likely due to 
obstructive pathology.  In summary, the physician opined that 
renal failure was not at least as likely as not caused by 
hypertension.

The medical evidence was reviewed by a VA oncologist in 
August 2005.  The oncologist commented that the lack of 
tissue diagnosis limited his ability to tell if the veteran's 
brain tumor originated in the brain.  He stated, however, 
that computerized tomography scan data was highly suggestive 
of metastatic disease from a cancer that likely would have 
started at a site outside the brain.  The oncologist noted 
that there was no evidence of lung cancer, soft tissue 
sarcoma, prostate cancer, or malignant lymphoma.  He also 
pointed out that literature making an association between 
herbicide exposure and brain tumors was both controversial 
and conflicting.  The oncologist also reported that there was 
no reported evidence in studies of airline pilots linking 
brain cancer to the occupation.

The medical evidence was reviewed by a VA physician in August 
2008.  The physician essentially adopted the August 2005 
oncologist's opinion concerning the appellant's radiation 
theory.  As to Dr. Gross, the physician discussed the May 
1999 entry, and pointed out that the Veteran did not attend 
any follow up evaluations with Dr. Gross.  After reviewing 
the records since the May 1999 visit to Dr. Gross, the 
physician explained that the Veteran clearly died from 
metastatic brain cancer and obstructive uropathy.  He noted 
that nephrosclerosis is the renal disease most commonly 
associated with hypertensive renal failure, but that 
nephrosclerosis was ruled out by the vigorous reduction in 
the laboratory and clinical markers of renal failure.  He 
noted three specific diagnostic study findings (including the 
presence of hydronephrosis) which he explained were strongly 
consistent with obstructive uropathy.  He cited to a medical 
article which explained that urinary tract obstruction and 
hydronephrosis may develop acute or chronic renal failure.  
The physician concluded that it was clear the Veteran died 
from a combination of brain malignancy and renal failure 
secondary to obstructive uropathy.  He further concluded that 
there was no evidence to suggest nephrosclerosis secondary to 
the hypertension as the cause of the irreversible component 
of the renal failure.  He lastly concluded that the 
hypertension did not cause the renal failure.

The medical evidence was reviewed by a VA board-certified 
nephrologist in July 2009.  She noted that the Veteran saw 
Dr. Gross in May 1999 as a new patient, with no recent 
medical treatment.  She explained that Dr. Gross's statement 
concerning the presence of possible hypertensive 
nephrosclerosis is a default diagnosis in the absence of 
definitive data when the patient presents with hypertension 
and renal failure.  She indicated that Dr. Field's finding of 
ischemia was of unclear accuracy and relevance.  She 
concluded that it was likely that the renal failure in the 
Veteran's case was due to obstructive uropathy.  She pointed 
to the findings in three diagnostic studies on file in 
support of her conclusion.  She also concluded that there was 
no evidence to suggest nephrosclerosis secondary to the 
hypertension as the cause of the irreversible component of 
the renal failure, and that the hypertension did not cause 
the renal failure.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  Service incurrence of a malignant tumor or 
cardiovascular-renal disease during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii). 

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers; oral, nasal, and pharyngeal cancer; bone and joint 
cancer; skin cancers (melanoma, basal, and squamous cell); 
breast cancer; female reproductive system cancer (cervix, 
uterus, ovary); testicular cancer; urinary bladder cancer; 
renal cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm characteristics and infertility; 
spontaneous abortion; neonatal or infant death and stillbirth 
in offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis; gastrointestinal tumors 
(esophagus, stomach, pancreas, colon, rectum); and brain 
tumors, or any other disability not specified.  See Notice, 
72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 
Fed.Reg. 27630 -27641 (May 20, 2003); Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed.Reg. 59232 (November 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by law and regulation), and after service, developed 
one of certain enumerated cancers, it is presumed that the 
cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the VA Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in- 
service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 1994).

Turning first to the appellant's contention that the 
Veteran's fatal brain cancer was caused by exposure to 
radiation in service, the Board points out that the appellant 
does not contend that the Veteran was exposed to a 
"radiation risk" activity (i.e. participation in 
atmospheric nuclear testing, the occupation of Hiroshima or 
Nagasaki or internment as a prisoner of war in Japan, or 
presence at certain gaseous diffusion plants during certain 
periods).  Service connection on a presumptive basis 
therefore is not warranted.

Although the service records indicate that the Veteran did 
accompany flights on different occasions, the records do not 
suggest that any of those flights involved aircraft carrying 
nuclear weaponry.  The Board notes that the appellant herself 
does not claim to know whether the Veteran was exposed to 
such weaponry.  She was married to him 18 years after 
service, never suggested she knew him in service, and never 
suggested that he told her of his activities in service.  Her 
assertions concerning nuclear weaponry are, in essence, 
speculation as to what he might have done.  The same is true 
as to her assertions concerning exposure to radiation from 
radar equipment.  In any event, the RO attempted to obtain 
records of radiation exposure for the Veteran, and his 
service department indicated that it had no records of such 
exposure for him.  In short, there is no competent evidence 
that the Veteran was exposed to ionizing radiation in 
service.  

Consequently, service connection on the basis of exposure to 
radiation in service, whether on a direct or presumptive 
basis, is not warranted.

Turning to the contention that exposure to herbicides in 
service led to the fatal conditions, the record shows that 
the Veteran did serve in Vietnam and is presumed to have been 
exposed to herbicides.  Brain cancer and renal failure are 
not among the disease subject to service connection on a 
presumptive basis.  The records show that the primary site of 
the brain cancer was never identified, and that the August 
2005 oncologist found no evidence that the Veteran had had 
certain types of cancers which would have been presumptively 
service-connected.  Consequently, service connection on a 
presumptive basis through exposure to herbicides is not 
warranted.

As already noted, service connection may still be established 
if the evidence shows that the fatal disorders nevertheless 
did originate in service, including through exposure to 
herbicides.  As discussed previously, there is no competent 
evidence the Veteran was exposed to radiation of any type in 
service.

The service treatment records are silent for any reference to 
a brain tumor or renal disease during service.  Nor is there 
otherwise any evidence suggesting those conditions originated 
in service.  In this regard, although Dr. Evanson indicated 
that dioxins can and do cause brain cancer, he notably did 
not suggest that in the Veteran's particular case such 
exposure led to the development of the brain cancer.  The 
appellant has suggested that Dr. Evanson did in fact make 
that connection.  The only statement on file from that 
physician only speaks in generalities.  To the extent the 
appellant is suggesting that he told her in person that there 
was a link in the Veteran's case, the Board finds such an 
account implausible, given that Dr. Evanson clearly was 
comfortable with providing his opinion to VA, and chose to 
make a generalized statement rather than a statement clearly 
linking the Veteran's brain cancer to herbicide exposure.

The same is true concerning the articles submitted by the 
appellant.  They suggest that in some cases there has been a 
correlation between dioxin exposure and the development of 
brain cancer.  The studies, however, are all generalized in 
nature, do not speak to the Veteran's particular history, and 
involve subjects which are not even remotely similar to the 
Veteran's circumstances.  See Sacks v. West, 11 Vet. App. 314 
(1998).  The Board also notes that the August 2005 oncologist 
indicated that the literature making an association between 
herbicides and brain tumors was conflicting.

In short, there is no evidence of brain cancer or renal 
failure in service  or until at least a decade after service 
(assuming that the 1989 symptoms the appellant alluded to 
represented the onset of brain cancer and renal failure which 
fully materialized over the course of the next decade).  Nor 
is there competent and credible evidence that the Veteran's 
fatal conditions originated in service, including through 
exposure to radiation or herbicides.  Accordingly, service 
connection on a direct basis is not warranted. 

Turning to the matter of secondary service connection, the 
record clearly shows that the Veteran developed hypertension 
in service, which presumably continued throughout the years 
until he began seeking treatment in 1999.  The appellant 
contends that this hypertension (for which service connection 
was never in effect, but which almost certainly did originate 
in service) caused or chronically worsened the Veteran's 
fatal renal failure.  She relies primarily on Dr. Gross's May 
1999 record indicating that the Veteran's renal failure was 
probably secondary to hypertensive nephrosclerosis.

Notably, however, Dr. Gross's encounter with the Veteran was 
one of his first (and one of his only) and at that time, the 
Veteran did not have medical records for prior treatment to 
support the diagnosis of nephrosclerosis.  Dr. Gross 
indicated that it was probable the Veteran had 
nephrosclerosis, but himself recommended further testing.  
The Veteran apparently did not seek further treatment from 
Dr. Gross, and over the course of the next year, was in fact 
extensively evaluated for his renal failure.  Importantly, 
following diagnostic studies which were consistent with the 
presence of a urinary obstruction, his treating physicians 
did not identify nephrosclerosis as a problem in the Veteran, 
but rather focused primarily on the possibility of a urinary 
obstruction as the cause of the renal failure.  In December 
1999, catheterization of the Veteran apparently did alleviate 
the renal dysfunction to a significant extent.

The Veteran's medical records were evaluated by 4 physicians 
in connection with this appeal.  All the physicians concluded 
that the Veteran's renal failure was more likely a product of 
an obstructive uropathy rather than nephrosclerosis.  The 
August 2008 and July 2009 physicians in particular indicated 
that diagnostic studies on file since May 1999 were 
consistent with an obstructive uropathy, and that the Veteran 
did not have nephrosclerosis.  The July 2009 physician in 
particular explained that Dr. Gross's mention of 
nephrosclerosis was understandable, given the lack of 
information available to him at the time and the Veteran's 
presentation.  Specifically, she indicated that in the 
absence of data, a patient presenting with hypertension and 
renal failure should be presumed to have nephrosclerosis.  
She explained, however, that in the Veteran's case, further 
testing and evaluation of the Veteran was done, and the data 
resulting from this pointed toward a different pathology for 
his renal failure.

The appellant, through her representative, maintains that Dr. 
Gross's medical opinion is the most probative in this case.  
The representative in particular heavily emphasizes that Dr. 
Gross is a board-certified nephrologist.  The Board finds 
that Dr. Gross's opinion is unpersuasive, however, given 
that, as discussed above, the opinion was offered at the 
beginning of a long evaluation process for the Veteran, 
without the benefit of testing to determine the actual cause 
of the renal failure.  Moreover, extensive testing did, 
according to the July 2009 physician (also a board-certified 
nephrologist), rule out the presence of nephrosclerosis.

The Board finds that the opinions of the August 2004, August 
2005, August 2008 and July 2009 physicians to be consistent 
with each other and with the evidence as whole, and 
consequently to be of far greater probative value than the 
initial impressions of Dr. Gross.  The medical opinion of 
record that addresses the veteran's hypertension shows that 
the veteran's chronic renal failure was not caused by 
hypertension, but by an obstruction, and this is confirmed 
through the opinions of each physician tasked specifically 
with reviewing the claims files and offering an opinion as to 
the etiology of the Veteran's fatal conditions.

In short, the evidence and probative medical opinions on file 
show that the Veteran did not have hypertensive 
nephrosclerosis, and that the Veteran's hypertension 
therefore did not cause, and could not have chronically 
worsened any of the Veteran's fatal conditions.

In sum, there is no competent evidence of brain cancer or 
renal failure in service or until decades after service, and 
no competent and credible evidence linking the Veteran's 
fatal conditions to service or to any disability (including 
hypertension) originating in service.  As the preponderance 
of the evidence therefore is against the claim, service 
connection for the cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


